Citation Nr: 0712302	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  00-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for 
arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right thumb and wrist.

4.  Entitlement to a rating in excess of 10 percent for 
bursitis of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1935 to 
December 1941, from May 1945 to October 1945, from April 
1948, to January 1950, and from October 1953 to service 
retirement in July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied a rating in excess of 30 
percent rating for arthritis of the cervical spine; denied a 
rating in excess of 40 percent rating for arthritis of the 
lumbar spine; denied a compensable rating for arthritis of 
the right thumb; denied a rating in excess of 10 percent for 
recurrent bursitis of the shoulders, bilateral.  The veteran 
appealed the above determinations.  

In an August 1999 rating decision, the RO granted a 10 
percent rating for arthritis of the right thumb and wrist.  
In a September 2002 rating decision, the RO assigned a 
separate 10 percent rating for bursitis of each shoulder.  
Because the maximum schedular rating for arthritis of the 
right thumb and wrist, and bursitis of the shoulders was not 
assigned, the veteran's claims remain in controversy.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).   The veteran was also 
granted TDIU benefits in the same September 2002 rating 
decision.

The Board remanded the issues on appeal for further 
development in May 2001 and May 2003.  In the May 2003 
remand, the Board noted that the veteran filed a notice of 
disagreement as to the issue of entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound.  The Board instructed the RO to issue a 
statement of the case.  The RO issued a statement of the case 
in February 2004, and a supplemental statement of the case in 
January 2005.  However, the veteran did not perfect his 
appeal as to this issue.  Therefore, the claim for is not 
before the Board.  38 C.F.R. § 20.202 (2006).  

The Board also notes that the veteran's motion for 
advancement on the docket was granted in April 2007.  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine is manifested by L-2 nerve 
root impingement, spinal stenosis, guarding, painful motion, 
spasm, and weakness.  There is no showing of ankylosis of the 
thoracolumbar spine, pronounced intervertebral disc syndrome, 
or incapacitating episodes of 6 weeks or more over a 12 month 
period.

2.  Arthritis of the cervical spine is manifested by moderate 
inflammation in the posterior cervical area, particularly in 
the paraspinal muscles, but no evidence of severe 
intervertebral disc syndrome or ankylosis.  

3.  Arthritis of the right thumb and wrist is manifested by 
limitation of wrist motion; however, there is no evidence of 
ankylosis of the wrist or limitation of motion of the right 
thumb.  

4.  Bursitis of the left shoulder is manifested by forward 
elevation limited to 90 degrees, or at shoulder level; 
ankylosis of scapulohumeral articulation, malunion of the 
humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint are not presently shown.

5.  Bursitis of the right shoulder is manifested by forward 
flexion to 156 degrees, abduction to 161 degrees, external 
rotation to 69 degrees and internal rotation to 64 degrees; 
ankylosis of scapulohumeral articulation, malunion of the 
humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint are not presently shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5242, 5243 (2006).

2.  The criteria for a rating in excess of 30 percent for 
arthritis of the cervical spine disability are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45,  4.71a, 
Diagnostic Codes 5003, 5290, (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2006).

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the right thumb and wrist are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45,  4.71a, 
Diagnostic Codes 5215, 5224 (2006).

4.  The criteria for a rating of 20 percent, but no higher, 
for bursitis of the left shoulder, are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45,  4.71a, Diagnostic Codes 
5019, 5201 (2006).

5.  The criteria for a rating in excess of 10 percent for 
bursitis of the right shoulder are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5019, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in a June 2003 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, VA and private medical records, and 
statements from the veteran in support of his claims.  The 
Board also finds that the instructions from May 2003 Board 
remand have been complied with by the RO.  The RO attempted 
to obtain additional relevant treatment records from Dr. B of 
Athens, Alabama; however, it was learned that Dr. B. has not 
been practicing medicine for over two years and the medical 
records were no longer available.  In addition, the veteran 
cancelled two scheduled VA examinations because he was unable 
to attend.  In May 2003, the Board requested that a field 
examination be performed or in the alternative, a review 
examination be performed.  The record noted that a field 
examination was not feasible.  A new VA examination review 
was performed in April 2004 to supplement the findings from 
the October 1998 VA examination report.  

The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's decision to increase the rating for 
bursitis of the left shoulder, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  As the Board's is denying the 
remaining increased rating claims, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2006);  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Arthritis of the Lumbar Spine

In a November 1970 rating decision, the RO granted service 
connection for arthritis of the lumbar spine and assigned a 
10 percent rating under Diagnostic Code (DC) 5003.  In a July 
1984 rating decision, the RO increased the rating to 40 
percent disabling.  The 40 percent rating has continued to 
the present.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the former criteria, limitation of motion of the lumbar 
spine was rated under DC 5292.  Under DC 5292, a 10 percent 
rating requires evidence of slight limitation of motion of 
the lumbar spine.  A rating of 20 percent requires evidence 
of moderate limitation of motion of the lumbar spine.  A 40 
percent rating necessitates evidence of severe limitation of 
motion of the lumbar spine.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  The amended 
criteria for rating spine disabilities are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine........................................................
..........100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
............. .........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
.................30

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Initially, the Board notes that at 40 percent disabling, the 
veteran was already at the maximum rating allowed under the 
former criteria for limitation of motion of the lumbar spine 
(DC 5292).  

As for the former criteria under DC 5293, IDS is demonstrated 
in the record.  A September 1998 VA clinical note indicated 
complaints of sciatica for five months.  CT scan dated in 
November 1997 noted severe spinal stenosis at L3-L4 and 
moderate to severe spinal stenosis at L4-L5.  

An October 1998 VA examination report noted evidence of 
painful motion, spasm, weakness, and tenderness.  The 
objective evidence also showed abnormal movement, guarding, 
and a very unstable and wobbly gait.  

A July 1999 private examination report noted a prior 
diagnosis of L-2 nerve root impingement, spinal stenosis, and 
severe degenerative arthritis in his lumbar spine.  While 
clinical findings showed normal ankle jerks and that the 
veteran was able to walk on his heels and toes without 
apparent weakness, straight leg raising did cause a sciatic 
stretch pain on the right.  

The veteran has not reported for subsequently scheduled 
examinations, but it was surmised that his disability has 
probably increased in severity as time has passed.  
Considering the objective findings, coupled with the 
veteran's complaints, there is no basis for assigning a 
higher evaluation.  The veteran is already in receipt of the 
highest evaluation for limitation of motion under either the 
current or former rating criteria.  He has not exhibited 
ankylosis, pronounced IDS, or incapacitating episodes of 6 
weeks or more during a 12 month period.  While he has 
exhibited severe limitation of function in the spine, that 
degree of disablement is contemplated in the current 40 
percent rating.  There is no basis for granting a higher 
rating.  

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  The veteran is already receiving the maximum 
rating for limitation of motion, and there is no evidence of 
ankylosis to warrant a higher rating under either the former 
or revised rating criteria.  The 40 percent evaluation 
adequately compensates the veteran for his limitation of 
lumbar motion, other symptoms, and any functional loss.  See 
Deluca, supra.

Arthritis of the Cervical Spine

The veteran's arthritis of the cervical spine was originally 
rated under DC 5003.   Limitation of motion of the cervical 
spine was rated as 10 percent disabling when slight, 20 
percent disabling when moderate, and 30 percent disabling 
when severe. 38 C.F.R. Part 4, § 4.71a, DC 5290 (2002).  At 
30 percent, the veteran is already rated at the maximum 
allowed under DC 5290.  

Consideration of other (former) diagnostic codes potentially 
applicable to the cervical spine are not applicable in this 
case since there is no evidence of vertebral fracture (DC 
5285), or ankylosis of the cervical spine (DC 5289).  
38 C.F.R. § 4.71a (2002).

A higher evaluation is not warranted under DC 5293 under the 
former criteria.  A September 1997 private medical record 
noted popping and clicking in the neck, and some moderate 
inflammation in the posterior cervical area, particularly in 
the paraspinal muscles.  However, x-ray findings from October 
1998 indicated normal anatomic alignment of the cervical 
spine with no evidence of significant displacement, acute 
fracture, or dislocation.  The prevertebral soft tissue was 
unremarkable.  

A private medical report dated in October 2001 noted 
complaints of numb feeling in the hands and snapping in his 
right ring finger.  The physician did not find IDS of the 
cervical spine, but suspected possible peripheral neuropathy 
and right ring trigger finger.  

As noted above, during the pendency of the veteran's appeal, 
the schedule for rating disabilities of the spine was 
revised.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 
4.71a, DC 5235-5243 (2006).

The record does not show incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months to warrant a higher evaluation.  In 
fact, no incapacitating episodes is shown in the record.  38 
C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 
(2006).  

Under the revised criteria, the medical evidence does not 
show unfavorable ankylosis of the cervical spine to warrant a 
rating in excess of 30 percent under DCs 5235 through 5242.  
38 C.F.R. § 4.71a, DC 5243 (2006).  

Based upon the above, the Board finds that the application of 
38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a 
higher disability rating.  The veteran is already beyond the 
maximum rating under the former criteria for limitation of 
motion, and there is no evidence of ankylosis or IDS to 
warrant a higher rating under either the former or revised 
rating criteria.  The 30 percent evaluation adequately 
compensates the veteran for his limitation of cervical 
motion, other symptoms, and any functional loss.  See Deluca, 
supra.

The preponderance of the evidence is against the increased 
rating claim for arthritis of the cervical spine.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Arthritis of the Right Thumb and Wrist

The veteran asserts that he is entitled to an increased 
rating for arthritis of the right thumb and wrist.  
Currently, the veteran is rated as 10 percent disabling for 
both under DC 5215, 5224.  

Under DC 5215, limitation of motion of the wrist, a 10 
percent rating (either dominant or nondominant hand) is 
warranted for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, DC 
5215 (2006).  The veteran is already receiving the highest 
rating available under DC 5215.  

As for other codes, there is no evidence of ankylosis of the 
wrist to warrant a higher rating under DC 5214.  The October 
1998 VA examination report does not show ankylosis of the 
wrist.  Private medical records dated in July 1999 and 
October 2001 revealed decreased mobility and pain with 
attempted movement of the wrist, but no ankylosis.     

The October 2001 private medical examination also noted 
subjective complaints of numbness in both hands and a 
diagnosis of suspected bilateral carpal tunnel syndrome; 
however, these symptoms involving both hands have not been 
attributed to the veteran's service-connected arthritis of 
the right wrist.  Therefore, a rating under 38 C.F.R. 
§ 4.124a is not warranted.     

For the right thumb, the veteran is currently rated under DC 
5224.  Under DC 5224, a 10 percent evaluation is warranted 
when there is favorable ankylosis and a 20 percent evaluation 
is warranted when there is unfavorable ankylosis.  In this 
case, the private medical records and VA medical records, 
including a VA examination report dated in October 1998, do 
not show ankylosis of the right thumb to warrant a separate 
compensable rating under DC 5224.  38 C.F.R. § 4.71a (2006).

As for other rating criteria, there is insufficient evidence 
of limitation of motion of the right thumb to warrant 
consideration under DC 5228, even when Deluca factors are 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
In addition, x-ray reports dated in July and August 2003 of 
the hand show severe osteoarthritic change with deformity 
especially around the proximal interphalangeal joints, first 
metacarpal phalangeal joint and interphalangeal joint of the 
thumb.  Regardless, the right thumb is not considered a major 
joint or group of minor joints to warrant a separate 
compensable rating under DC 5003.  Id.  

In sum, the veteran's arthritis of the of the right thumb and 
wrist is manifested by limitation of wrist motion; however, 
there is no evidence of ankylosis of the wrist or limitation 
of motion of the right thumb.  As such, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
arthritis of the right thumb and wrist.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Bursitis of the Left and Right Shoulders

The veteran's bursitis of the left and right shoulders is 
currently rated as 10 percent disabling for each shoulder 
under DC 5019.  DC 5019, bursitis, is to be rated on 
limitation of motion of affected part as degenerative 
arthritis (DC 5003).  38 C.F.R. § 4.71a.
 
For limitation of motion, the veteran's shoulder disabilities 
may be rated for limitation of motion of the arm under 
Diagnostic Code 5201.  The record notes that the veteran is 
right-hand dominant.  For the left shoulder (nondominant), a 
20 percent evaluation is also assigned if there is limitation 
of motion of the non-dominant arm midway between the side and 
the shoulder level involving the non-dominant arm.  A 30 
percent rating is for limitation to 25 degrees from side.  

The right shoulder (dominant), DC 5201 provides for a 20 
percent rating for limitation of motion at shoulder level, a 
30 percent rating for limitation midway between side and 
shoulder level, and a 40 percent rating for limitation to 25 
degrees from the side.  

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Upon review, an increased rating for the left shoulder is 
warranted under DC 5201.  An October 2001 private medical 
record noted limitation of forward elevation to 90 degrees, 
or at shoulder level.  External rotation was limited to 30 
degrees.  Based upon these findings, a 20 percent rating is 
warranted under DC 5201 for arthritis of the left shoulder.  
However, a higher evaluation is not warranted.  Neither the 
October 1998 VA examination report or October 2001 private 
medical record show limitation of motion midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  

The left shoulder does not demonstrate ankylosis of 
scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203 (2006).

In contrast, a rating in excess of 10 percent for arthritis 
of the right shoulder is not warranted.  The October 1998 VA 
examination report revealed limitation of the right shoulder 
as follows: forward flexion to 156 degrees, abduction to 161 
degrees, external rotation to 69 degrees, and internal 
rotation to 64 degrees.  Although limited, the range of 
motion testing showed greater than shoulder level motion of 
the right shoulder.  The physician did note loss of function 
due to pain, but this was not quantified into loss of 
limitation of motion.  The record includes no other range of 
motion testing involving the right shoulder.  See DeLuca, 
supra.  

As for other codes, the right shoulder exhibited rotator cuff 
attenuation (thinning) with loss of function due to pain.  
However, ankylosis of scapulohumeral articulation, malunion 
of the humerus, or recurrent dislocation of the humerus at 
the scapulohumeral joint is not present.  38 C.F.R. § 4.71a, 
DC 5200, 5202, 5203 (2006).

In sum, a rating of 20 percent, but no higher, is warranted 
for bursitis of the left shoulder.  However, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for bursitis of the right shoulder.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim for a 
rating in excess of 10 percent for bursitis of the right 
shoulder that would give rise to a reasonable doubt in favor 
of the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's claims.  In that regard, the Board 
does not find that record reflects that the veteran's 
disabilities on appeal have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or 


have otherwise rendered impracticable the application of the 
regular schedular standards.  No periods of hospitalization 
due to the veteran's service-connected disabilities are noted 
during the claims period.  The veteran is currently receiving 
a total disability rating due to individual unemployability 
(TDIU).  Neither the veteran nor his representative have 
indicated that an extra-schedular evaluation is in order.  

In light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for arthritis of the lumbar 
spine is denied.

A rating in excess of 30 percent for arthritis of the 
cervical spine is denied. 

A rating in excess of 10 percent for arthritis of the right 
thumb and wrist is denied.

A rating of 20 percent, but no higher, for bursitis of the 
left shoulder is granted. 

A rating in excess of 10 percent for bursitis of the right 
shoulder is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


